Citation Nr: 1712720	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and alcoholism. 

3.  Entitlement to service connection for a chronic liver disability.

4.  Entitlement to service connection for chronic inguinal strain.

5.  Entitlement to service connection for chronic adrenal gland disability. 

6.  Entitlement to service connection for right scrotal mass.  

7.  Entitlement to service connection for a bilateral foot disability, to include edema.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985 and active duty for training (ACDUTRA) from August 2003 to October 2003, with additional Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2007 rating decision denied the claims currently on appeal, among others.  A claim of entitlement to service connection for anxiety was also denied in the March 2009 rating decision.  

The Veteran testified at a videoconference hearing in September 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issues for further development in February 2015 and June 2016.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a hearing in September 2014.  A transcript of that hearing is associated with the claims file.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer employed by the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As that VLJ is no longer available, the Veteran was informed of the situation and provided with the option to present testimony at an additional hearing or to obtain a decision without an additional hearing.  In March 2017, the Veteran requested a new videoconference hearing before the Board.  Therefore, the case must be remanded to the RO to afford the Veteran a Board hearing as he requested.  

The Board notes that the issue of entitlement to a bilateral foot disability, manifested by edema, was also remanded in the June 2016 Board remand as it was inextricably intertwined with the Veteran's adrenal gland claim.  The subsequent June 2016 Supplemental Statement of the Case (SSOC) did not address that issue.  Therefore, the RO should issue an SSOC prior to scheduling the hearing noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an SSOC addressing the Veteran's bilateral foot disability claim. 

2.  Schedule the Veteran for a videoconference hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




